Title: John H. Peyton to Thomas Jefferson, 14 February 1817
From: Peyton, John Howe
To: Jefferson, Thomas


          
            Dr Sir
            Staunton Feby 14th 1817
          
          Your letter post marked the 8th of Feby did not arrive here till last evening which will account to you for the delay in my reply.—I hasten now, to comply with your request by enclosing a Spa  in chy vs the directors of the Rivanna company—As you appear to be anxious that this Spa Should be immediately served I have caused it to be directed to the Sheriff of Albemarle to be executed.—Such execution will be equally valid as tho’ it had been served by the Marshall—Our Marshall owing to other pressing engagements could not attend to this business as soon as you wished—It will give me pleasure to serve you professionally in obtaining the object you have in view by this Suit, & to be associated with Mr Johnson is every way agreeable to me—
          As you are much better acquainted with the history of your own case & the gradual encroachments which this company have made upon you than either of your counsel we should be much gratified with your notes upon this Subject either thrown into the form of a bill in equity, or otherwise—
          I am with the sincerest respect
          
            Yr obt Hble Sert
            John H. Peyton
          
        